Dismissed and Memorandum Opinion filed June 26, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00543-CR
                                   ____________

           HAILY MEDONNEN A/K/A HAILU MEKONNEN, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                On Appeal from County Criminal Court at Law No. 2
                               Harris County, Texas
                          Trial Court Cause No. 1715422



                     MEMORANDUM                     OPINION

      Appellant entered a “guilty” plea to driving without a valid license. On October 26,
2010, in accordance with a plea agreement with the State, the trial court sentenced
appellant to confinement for three (3) days in the county jail. No timely motion for new
trial was filed. Appellant’s notice of appeal was not filed until May 29, 2012.
       A defendant’s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App. P.
26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule of
Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction. Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a
court of appeals does not obtain jurisdiction to address the merits of the appeal. Under
those circumstances it can take no action other than to dismiss the appeal. Id.

       Accordingly, the appeal is ordered dismissed.



                                          PER CURIAM




Panel consists of Justices Frost, Seymore, and McCally.
Do Not Publish—Tex. R. App. P. 47.2(b).




                                             2